DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 8/1/22 is acknowledged.  The traversal is on the ground(s) that the search required for Group I would overlap with the search required for Group II, claim 10. In this instance, the Examiner agrees. The Examiner also thanks Applicants for correcting the grouping of claims with respect to Group I. Claims 8 and 9 were inadvertently left off the grouping of claims in the requirement for restriction mailed on 6/6/2022.  Accordingly, claims 1-10 will be examined on the merits and claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for forming a web, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patelli et al (6173478).
Patelli teaches a feed device comprising a plurality of feed segments (30) arranged horizontally next to each other and comprising an independently actuatable feed roller (via 37), a driven opening cylinder (18) arranged adjacent to the plurality of feed rollers, and a fiber flock shaft (Figure 1, detail 3).  Patelli also teaches each feed roller comprises surface teeth projecting backward (they project both directions) which is driven in the same direction as the opening cylinder which has teeth which project forward (see arrows in Figure 4). With regard to the claimed metering devices, Patelli teach using a plurality of sensors to control the flow and density of the fibers (column 6, 20-40). With regard to the claimed troughs, it appears that the device of Patelli has the claimed troughs (figure 1). 
4.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilo et al., (9187852).
	The patent issued to Dilo et al., teach a feed device for supplying individualized fibers or fiber flocks to a transport device. Said device includes a plurality of feed rollers (abstract). Dilo teach using measuring devices that record the mass per unit area of the fiber flock mat continuously or at certain intervals (column 5, 15-30).  With regard to the claimed troughs, it appears that the device of Dilo has a similar configuration with the claimed troughs (figure 2). 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/              Primary Examiner, Art Unit 1789